Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention relates to privacy data systems, and more specifically, to privacy data systems used for data containment and reporting.  Each independent claim identifies the uniquely distinct features, “receive, for a plurality of modular containers of the system, user information from a plurality of sources; transfer the user information to an extraction container of the plurality of modular containers; scan and decrypt the user information for privacy data using the extraction container; transfer the privacy data to a privacy scanner container of the plurality of modular containers; determine, based on the privacy data, a type of data associated with the privacy data using the privacy scanner container; classify, in the privacy scanner container, the privacy data based in part on the type of data and content of the data, wherein the classification includes a machine learning model; contain the privacy data in an analytics container based on the classification; and retrieve the privacy data contained in the analytics container configured to enable a reporting by at least one of a publisher module or a dashboard and reporting system of the privacy data in the analytics container.”
Examiner agrees with the Applicant’s remarks submitted on 01/29/2021, the closest prior arts of record, Li et al. US 20160359921 fails to anticipate or render the above underlined limitations obvious. The applicant submitted the claim amendments and remarks as discussed on the phone interview on 01/26/2021
Li is related to apparatus, systems and methods may provide a browser interface to detect an attempt by web content to manipulate data in a local data store.
Li relates to a secure local web application data manager.  Li fails to teach the underlined limitations disclosed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Israr Javed whose telephone number is (571)270-0332.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Lynn Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW SMITHERS/Primary Examiner, Art Unit 2437